Citation Nr: 0108516	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-06 657A	)	DATE
	)
	)


THE ISSUE

Whether a September 1988 decision of the Board of Veterans' 
Appeals denying service connection for post traumatic stress 
disorder (PTSD) should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party filed in November 1999 
alleging clear and unmistakable error in a September 1988 
Board decision.


FINDING OF FACT

The September 1988 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of September 1988 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for PTSD.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403(a) & (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).
Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (2000).  Section 20.1404(b) as it operates in 
conjunction with sec. 1404(c) to deny review of a motion was 
recently declared invalid by the United States Court of 
Appeals for the Federal Circuit (the Federal Circuit), see 
Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 1404(b), there is no undue 
prejudice to the moving party in proceeding without further 
argument and/or submission of evidence in light of the 
Federal Circuit's ruling.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

According to the valid regulations cited above, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, see 38 C.F.R. § 20.1403(b)(2) 
(constructive notice of certain documents in VA's possession 
for Board decisions issued on or after July 21, 1992), no new 
evidence will be considered in connection with the 
disposition of the motion.  38 C.F.R. § 20.1405(b) (emphasis 
added).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, allegations based on 
improper evaluation of evidence, i.e., a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
and Fugo.

In November 1999, the moving party filed a statement 
requesting review of the Board's September 1988 decision on 
the grounds of clear and unmistakable error.  He indicated 
that the Board in 1988 did not give "any consideration" to 
the fact that he was awarded a Combat Infantry Badge (CIB), 
and he added that he did not at that time respond to a letter 
requesting information on his alleged war-time stressors 
because it was his understanding that a decision of the Court 
had eliminated the requirement to provide stressor 
information if the veteran claiming service connection for 
PTSD had been awarded certain combat decorations such as the 
CIB.  He further indicated that the Board in 1988 had 
essentially conceded a diagnosis of PTSD based on the medical 
records reviewed at that time, and that it also was his 
understanding that one of his other diagnoses noted by the 
Board in 1988 (chronic alcohol abuse) was now recognized as a 
symptom of PTSD.  Finally, he stated that he was receiving 
current treatment for his PTSD at a VA medical facility and 
that records of such treatment should be obtained and 
considered in support of his contentions.  Evidence in the 
file includes more recent VA treatment records (all dated in 
the 1990s) reflecting treatment for a variety of physical and 
mental disorders, including PTSD.

Parenthetically, the Board notes that the moving party has 
filed concurrently with this motion a claim to reopen his 
previously denied claim of service connection for PTSD with 
the agency of original jurisdiction.  Records in the file 
reflect that this matter is pending before the agency of 
original jurisdiction.  Records in the file also reflect that 
the claims file was recently re-built, and that as a result, 
there exists only copies of a few procedural documents in the 
file when the Board issued its decision in September 1988 
(e.g., notice letter of decision by agency of original 
jurisdiction, his notice of disagreement, statement of the 
case, a copy of his DD-214, and a copy of the Board's 
decision).  Although it is clear from review of the Board's 
decision of 1988 that the claims file was intact as then 
constituted, in light of the present state of the record, 
controlling precedent from the Court requires the Board to 
accord a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In connection with this motion, the moving party's 
representative prepared a statement in February 2001 
requesting that all possible consideration be given to the 
appeal, but no other pertinent evidence or argument has been 
submitted.

As an initial matter, the Board will address the moving 
party's pleadings regarding his desire to have his recent 
treatment records considered in connection with his motion 
alleging clear and unmistakable error in the September 1988 
Board decision.  This element of his motion fails as a matter 
of law.  The applicable regulations cited above make clear 
that for Board decisions issued prior to July 1992, evidence 
obtained after the decision being challenged cannot form the 
basis of a valid claim of clear and unmistakable error.

In addressing the merits of the claim, the Board concludes 
that application of the law to the facts in this case is 
against a finding that clear and unmistakable error was 
committed by the Board in its September 1988 decision.  As 
stated by the Court and adopted in the regulations governing 
motions alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel, 6 Vet. App. 242, 245 (1994) (quoting 
Russell, 3 Vet. App. 310, 313-14 (1992)); 38 C.F.R. 
§ 20.1403(a) & (c) (2000).  On this point, the Board must 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of clear and unmistakable.  
Fugo, 6 Vet. App. at 43, 44 ("[i]t must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error'" and, there is "presumption of 
validity to otherwise final decisions" and the "presumption 
is even stronger" when such cases are collaterally attacked 
on the basis of error).

The Board finds that the moving party has failed to show that 
the Board decision of September 1988 was clearly and 
unmistakably erroneous, particularly, to the extent that had 
any alleged errors not been committed, the outcome in the 
case would have been manifestly different, i.e., the evidence 
then assembled for the Board's review would have established 
entitlement to service connection for PTSD absent correct 
application of the controlling legal authority to the facts 
presented.  Fugo, 6 Vet. App. at 44.  The Board in its 1988 
decision indicated that it had considered all the evidence 
before it, including the fact that the moving party was 
awarded a CIB, but denied entitlement to service connection 
for PTSD on the grounds that the moving party did not supply 
adequate information regarding his stressors, a fact which 
the moving party concedes in statements and arguments made in 
connection with this motion.  This determination was entirely 
consistent with controlling legal authority in effect when 
the Board issued its decision:  Applicable regulations in 
effect in September 1988 did not (as they do now, see 
38 C.F.R. § 3.304(f)) provide specific criteria to establish 
entitlement to service connection for PTSD.  Instead, the 
general provisions governing claims for service connection 
based on wartime service under title 38, United States Code 
and title 38 Code of Federal Regulations, which are 
substantively unchanged from that time, were for application.  
However, and although not cited in the Board's September 1988 
decision, applicable regulatory provisions under Part 4 of 38 
C.F.R. set forth "general considerations" for evaluating 
mental disorders, to include a provision that a diagnosis of 
a mental disorder was to be based on the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition (DSM-
III).  See 38 C.F.R. § 4.125 (1988).

The psychiatric nomenclature for PTSD based on DSM-III 
criteria was not set out in the regulations when the Board 
issued its decision in September 1988; however, applicable 
provisions of the VA Adjudication Manual, M21-1, Part III, 
Section 50.45 (Change 415, Jan. 3, 1986), then in effect 
essentially restated the criteria to establish a diagnosis of 
PTSD under DSM-III criteria.  Although the Board was not 
legally bound to apply these manual provisions, section 
50.45(c) of the M21-1 provided that, generally, objective 
evidence of a stressor included, but was not limited to, 
official service records indicating medals or commendations 
awarded for combat, such as the CIB; wounds sustained as a 
result of enemy action or for acts of valor; duty assignment 
in a grave registration unit; medical or paramedical duties 
on a burn unit; or experience as a prisoner of war.  Section 
50.45(c)(1) provided more specific guidance, i.e., a history 
of a stressor provided by the veteran was, in itself, 
insufficient, and that service records must show that the 
veteran was subjected to a stressor of sufficient gravity to 
evoke symptoms in almost anyone (the DSM-III standards then 
in effect to establish a diagnosis of PTSD).  Moreover, sec. 
50.45(d) provided further guidance as to recognizing a valid 
DSM-III stressor for purposes of establishing service 
connection for PTSD; specifically, the existence of a 
recognizable stressor or accumulation of stressors had to be 
identified, and that it was vital that the each stressor be 
described as to its nature, severity and date of occurrence.

From review of the Board's September 1988 decision, it is 
evident that notwithstanding consideration of his combat 
service as shown by the CIB award, the claim was denied 
because the moving party failed to provide at that time 
sufficient information and details of his alleged stressors 
so as to establish a link between his PTSD-symptoms and a 
recognizable stressor.  As noted above, the moving party 
admits that he did not provide the requested information in 
connection with his prior appeal to the Board.  Although the 
reasons he gave for doing so are incongruous (he stated in 
his pleadings that as a combat veteran, he didn't have to 
provide stressor details because of a Court decision, but as 
noted below, the Court did not exist in September 1988), his 
failure to provide details of his alleged combat stressors 
was a critical factor in determining the outcome of his 
appeal, as described by the Board in its 1988 decision:

The veteran's military occupational 
specialty and awards indicate that he 
participated in combat, where he was 
exposed to the kinds of incidents usually 
associated with a subsequent [PTSD].  In 
fact, a [VA] psychiatrist diagnosed 
delayed [PTSD] in August 1987.  The 
entire record of evidence, however, does 
not support that diagnosis, which was 
based on a history the veteran presented 
at that examination.  A reply was not 
received to a request for a statement of 
stressors so that the alleged incidents 
could be verified.  Moreover, medical 
records of treatment do not demonstrate 
the presence of a [PTSD].  We have 
considered the doctrine of reasonable 
doubt, but the evidence of record raises 
no such doubt.  [Board decision dated 
September 22, 1988, at page 4] [emphasis 
added].

In addressing the moving party's main argument, i.e., as a 
combat veteran he did not have to provide details of his 
stressors, the Board observes that the legal precedent of the 
Court he alluded to in support of this argument was not then 
extant when the Board's issued its decision in September 
1988.  The Court first came into creation with passage of the 
Veterans Judicial Review Act in November 1988, and hence, the 
Board was not under any obligation to follow the Court's 
subsequent caselaw when it decided the case in 1988.  
Therefore, his motion fails as a matter of law on these 
grounds.  See 38 C.F.R. § 20.1403(b)(1).

Hence, in view of the above-cited controlling legal authority 
in effect in September 1988 and the Board's discussion of its 
findings and conclusions, the Board cannot now find that the 
Board in 1988 committed an "undeniable" error of law or 
fact based on the evidence in the file at that time 
sufficient to compel a different outcome, i.e., a grant of 
service connection for PTSD.  Rather, after reviewing the 
moving party's pleadings, it appears to the Board that his 
allegations of clear and unmistakable error in the September 
1988 Board decision are based essentially on a disagreement 
as to how the facts were then weighed or evaluated, which as 
indicated above, cannot form the basis of a valid claim of 
clear and unmistakable error.  In this regard, he expresses 
in his pleadings essentially nothing more than general 
disagreement with the unfavorable outcome of his claim in the 
Board's decision, while offering nothing cogent as to how the 
Board committed error in declining to award service 
connection for PTSD.  38 C.F.R. § 20.1403(d)(3) specifically 
states that a disagreement as to how facts were weighed or 
evaluated in a prior Board decision does not constitute clear 
and unmistakable error in a prior Board decision.

Accordingly, the Board concludes that the September 1988 
decision was supported by the evidence then of record and was 
not clearly and unmistakably erroneous.  38 C.F.R. 
§ 20.1403(a) (2000).  The Board has carefully reviewed the 
evidence, but for the reasons stated above, the benefit of 
the doubt is not for application in this case because a 
preponderance of the evidence is against favorable action on 
the moving party's motion alleging clear and unmistakable 
error in the September 1988 Board decision.

Finally, the Board finds that notwithstanding the recent 
amendments to title 38 of the United States Code enacted by 
the Veterans Claims Assistance Act of 2000 (the "Act"), no 
undue prejudice to the moving party is evident by a 
disposition by the Board herein, as the amended "duty to 
notify" and duty to assist" provisions of the Act 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
Regarding the "duty to notify," the Board finds that its 
development letters furnished to the moving party and his 
representative in connection with this motion provided 
sufficient notice of the kind of information the moving party 
would need to substantiate his claim alleging clear and 
unmistakable error the September 1988 Board decision.  
Furthermore, with respect to the duty to assist, as the Board 
has found herein that the motion alleging clear and 
unmistakable error in the September 1988 Board decision lacks 
merit under the law and applicable regulations governing 
motions alleging such error, the Board concludes that there 
is no reasonable possibility that further assistance or 
development will result in a grant of the benefits sought.


ORDER

The motion alleging clear and unmistakable error in the 
Board's September 1988 decision is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



